United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1861
Issued: April 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2012 appellant filed a timely appeal from an August 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The record also contains a
May 23, 2012 OWCP decision denying his application for reconsideration of a January 4, 2011
termination decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 22 percent right leg permanent
impairment; (2) whether OWCP properly found that a $3,023.61 overpayment of compensation
should be recovered by deducting this amount from appellant’s schedule award; and (3) whether
OWCP properly found that appellant’s application for reconsideration of a January 4, 2011
termination decision was untimely and failed to show clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 2010 appellant, then a 53-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a right leg injury while working at the mail dock on
February 23, 2010. OWCP accepted a closed fracture of the right ankle and a right ankle sprain.
Appellant stopped working on May 28, 2010. He underwent right ankle surgery on June 2, 2010.
Additional surgery was performed by Dr. Aaron Chokan, a podiatrist, on October 15, 2010 to
remove ankle fixation hardware.
The record contains a note from Dr. Chokan indicating that appellant could return to
work on October 29, 2010.2 Dr. Chokan stated that appellant should limit the amount of walking
up and down stairs due to limited range of motion in the right ankle. In a form report dated
November 18, 2010, he indicated that appellant could return to work without restriction as of
November 15, 2010. By letter dated December 1, 2010, OWCP advised appellant that it
proposed to terminate compensation, based on the report from Dr. Chokan. Appellant returned
to work on December 5, 2010. The record indicates that he retired from federal employment as
of May 10, 2011.
In a letter dated December 1, 2010, OWCP advised appellant that it proposed to terminate
his wage-loss compensation. By decision dated January 4, 2011, it terminated compensation for
wage loss. OWCP found the medical evidence established that employment-related disability
had ceased.
In a letter dated May 24, 2011, OWCP advised appellant of a preliminary determination
that an overpayment of $3,023.61 had occurred. It found that he had returned to work on
December 5, 2010 but continued to receive compensation through January 4, 2011. In addition,
OWCP made a preliminary determination that appellant was at fault in creating the overpayment.
By decision dated June 28, 2011, OWCP finalized the preliminary determination that an
overpayment of $3,023.61 had occurred. It denied waiver of the overpayment as appellant was
at fault in creating the overpayment. Appellant was advised to submit a payment for the amount
of the overpayment.
On October 24, 2011 OWCP received an undated letter from appellant, stating that he
was requesting a hearing. Appellant did not identify OWCP’s decision. He stated that he had a
permanent injury, that the employing establishment would not allow him to work with
restrictions and that he had filed for disability retirement. By letter dated October 26, 2011,
OWCP indicated that it was faxing a copy of appellant’s correspondence received on October 24,
2011 to the Branch of Hearings and Review.
On November 7 and 10, 2011 OWCP received additional undated correspondence from
appellant, who stated that he had retired because of his leg and there was a conspiracy against
him. By letter dated December 7, 2011, it stated that it was unclear what appellant was
requesting and advised him to exercise a specific appeal right as provided in the January 4, 2011

2

The note contains an October 29, 2010 date as well as a December 2, 2010 date.

2

decision. Appellant submitted an undated statement on December 20, 2011. He argued that
there was abuse of process and unreasonable delay with respect to compensation issues.
On January 30, 2012 appellant submitted a claim for compensation (Form CA-7) and
indicated that he was claiming a schedule award. On February 27, 2012 he submitted an undated
letter indicating that he was requesting reconsideration. Appellant stated that he had submitted
medical evidence, but OWCP claimed he had no restrictions. He requested that his retirement be
restored and full compensation be awarded for his injury. The evidence submitted included the
notice of proposed termination and the December 2, 2010 note from Dr. Chokan.
By decision dated May 23, 2012, OWCP found that appellant’s letter received on
February 27, 2012 was a request for reconsideration of the January 4, 2011 termination decision.
It found that the reconsideration request was untimely and failed to show clear evidence of error.
In a report dated May 17, 2012, Dr. John Dunne, an osteopath, provided a history and
results on examination. He opined that, under Table 16-2 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), appellant had a 20 percent
right leg impairment. Dr. Dunne found that the default impairment for a moderate ankle fracture
was 22 percent, but with the net adjustment based on grade modifiers the impairment was
20 percent.
By report dated July 18, 2012, an OWCP medical adviser opined that the right leg
impairment was 22 percent. The medical adviser found that there was no adjustment from the
22 percent default value based on the appropriate grade modifiers. The date of maximum
medical improvement was December 5, 2010.
In a decision dated August 14, 2012, OWCP issued a schedule award for a 22 percent
right leg impairment. The period of the award was 63.36 weeks from January 5, 2011. OWCP
found that the lump-sum payment of $45,331.08 would be reduced by $3,023.61 to recover the
declared overpayment.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.5 The A.M.A., Guides has been adopted by the implementing regulations as the

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

3

appropriate standard for evaluating the permanent impairment.6
May 1, 2009, the impairment is evaluated under the sixth edition.7

For schedule awards after

With respect to an ankle impairment, the A.M.A., Guides provides a regional grid at
Table 16-2. The class of impairment (CDX) is determined based on specific diagnosis and then
the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for Functional History (GMFH) Table 16-6, Physical
Examination (GMPE) Table 16-7 and Clinical Studies (GMCS) Table 16-8. The adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
ANALYSIS -- ISSUE 1
In the present case, appellant’s physician, Dr. Dunne, identified Table 16-2 and the
diagnosis of ankle fracture. For a class (CDX) 2 moderate impairment, the grade C impairment
is 22 percent.9 In applying the adjustment formula, Dr. Dunne assigned a grade modifier 2 for
functional history and clinical studies, with a grade modifier 1 for physical examination. As
noted above, the adjustment formula would then result in a -1 adjustment ((2-2) + (1-2) + (2-2))
or a grade B impairment, which is 20 percent under Table 16-2.10
An OWCP medical adviser found a higher impairment of 22 percent was appropriate. As
the medical adviser noted, if the diagnosis class includes physical examination findings, it is not
used as a grade modifier.11 Therefore, application of the adjustment formula would be (2-2) +
(2-2), resulting in no adjustment from the grade C impairment of 22 percent.
The Board finds that the weight of the probative medical evidence establishes that OWCP
properly found that appellant had a 22 percent right leg impairment. The number of weeks of
compensation is determined by 5 U.S.C. § 8107. Complete loss of use of the leg is 288 weeks of
compensation and therefore appellant is entitled to 22 percent of 288 or 63.36 weeks. It is well
established that the period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from residuals of the employment injury.12 In this case,
the medical adviser found that the date of maximum medical improvement was December 5, 2010,
when appellant returned to full duty. OWCP began the schedule award on January 5, 2011, when
his wage-loss compensation ceased. A claimant may not concurrently receive compensation under

6

Supra note 4.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

The net adjustment is up to +2 (grade E) or -2 (grade A).

9

A.M.A., Guides 503, Table 16-2.

10

Id.

11

A.M.A., Guides 500.

12

Albert Valverde, 36 ECAB 233, 237 (1984).

4

a schedule award and wage loss for disability.13 OWCP properly issued a schedule award for
63.36 weeks commencing January 5, 2011.
Appellant may request a schedule award or increased schedule award based on evidence of
a new exposure or medical evidence showing a progression of an employment-related condition
resulting in permanent impairment or increased impairment.14
LEGAL PRECEDENT -- ISSUE 2
With respect to recovery of overpayments, OWCP’s procedures provide: “If a
sufficiently large lump-sum payment of compensation is due to the debtor for a single period of
past entitlement or for a schedule award, the debt should be recovered in full by a single
deduction from compensation owed.”15
ANALYSIS -- ISSUE 2
In the present case, OWCP found an overpayment of $3,023.61 occurred because
appellant returned to work on December 5, 2010 and continued to receive wage-loss
compensation. It found that he was not entitled to waiver of the overpayment as he was at fault
in creating the overpayment. The Board does not have jurisdiction over the June 28, 2011
overpayment decision.16 The issue on the current appeal is the determination by OWCP, in the
August 14, 2012 decision, to recover the overpayment by deducting $3,023.61 from the schedule
award.
OWCP had requested that appellant submit a payment for the amount of the overpayment
of June 28, 2011 and continued to request payment. Appellant was entitled to a large lump-sum
payment of $45,331.08 pursuant to the schedule award. As noted above, OWCP may deduct in
full the amount of an overpayment if the claimant is owed a sufficiently large lump-sum
payment.17 There is no evidence that the deduction of $3,023.61 from a lump-sum payment of
$45,331.08 would cause financial hardship.18 The Board finds that OWCP properly determined

13

James A. Earle, 51 ECAB 567 (2000).

14

The Board notes that the record contains a November 27, 2012 hearing representative’s decision with respect to
the August 14, 2012 schedule award. It is well established that the Board and OWCP may not have concurrent
jurisdiction and OWCP decisions that change the status of the decision on appeal are null and void. Douglas E.
Billings, 41 ECAB 880, 895 (1990).
15

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.8(b)
(June 2009).
16

The Board’s jurisdiction is limited to OWCP’s final decisions issued within 180 days of the filing of the appeal.
20 C.F.R. § 501.3(e). As appellant filed the appeal on September 6, 2012, the Board does not have jurisdiction over
the June 28, 2011 overpayment decision.
17

See also H.K. Docket No. 12-571 (issued August 17, 2012).

18

According to OWCP regulations, OWCP should attempt to minimize financial hardship when recovering an
overpayment from future compensation. 20 C.F.R. § 10.441.

5

that the overpayment could be recovered by deduction of the overpayment amount from the large
lump-sum schedule award.
LEGAL PRECEDENT -- ISSUE 3
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.19
The employee shall exercise this right through a request to the district office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”20
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.21 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.22 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.23 As one such limitation, 20 C.F.R. § 10.607 provides that an application
for reconsideration must be sent within one year of the date of OWCP’s decision for which
review is sought. OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.24
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.25 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.26 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.27 The Board makes an independent

19

5 U.S.C. § 8128(a).

20

20 C.F.R. § 10.605.

21

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

22

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
23

5 U.S.C. §§ 8101-8193.

24

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

25

Annie L. Billingsley, 50 ECAB 210 (1998).

26

Jimmy L. Day, 48 ECAB 652 (1997).

27

Id.

6

determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.28
ANALYSIS -- ISSUE 3
Appellant submitted an undated application for reconsideration that was received by
OWCP on February 27, 2012. The Board notes that he had submitted statements on October 24,
November 7, 10 and December 20, 2011. But none of this correspondence can be considered an
application for reconsideration of the January 4, 2011 termination decision. While no special
form is required, a reconsideration request must be in writing, identify the decision and specific
issue(s) for which reconsideration is being requested and be accompanied by relevant and
pertinent new evidence or argument not previously considered.29 Appellant referred to a hearing
in the October 24, 2011 letter and it appeared his request was referred to OWCP’s Branch of
Hearings and Review.30 OWCP advised appellant by letter dated December 7, 2011 to follow
available appeal rights and provide clarification. The December 20, 2011 correspondence does
not identify the January 4, 2011 decision and discuss the termination issue.
It was not until the letter received on February 27, 2012 that appellant indicated that he
was requesting reconsideration and discussed a termination of wage-loss issue. The timeliness of
an application for reconsideration, for a decision prior to August 29, 2011 is determined by the
date it is mailed by OWCP.31 Appellant did not date his letter nor is there any evidence that it
was mailed within one year of the January 4, 2011 decision.32 The Board finds that OWCP
properly found the application for reconsideration to be untimely.
As an untimely reconsideration request, appellant must establish clear evidence of error.
His request does not provide clear evidence of error with respect to the termination of
compensation on January 4, 2011. Appellant referred to the submission of evidence that he did
have restrictions. To the extent he is referring to the brief note from Dr. Chokan dated
December 2, 2010, this is not sufficient to establish clear evidence of error. The note provides
no detail, briefly notes a restriction against excessive walking up and down stairs and does not
discuss his assertion on November 18, 2010 that appellant could return to work without
restrictions on November 15, 2010.
The Board finds that appellant has not established clear evidence of error in this case.
OWCP properly declined to review the merits of the January 4, 2011 termination decision.

28

Thankamma Mathews, 44 ECAB 765 (1993).

29

Vincente P. Taimanglo, 45 ECAB 504 (1994).

30

The record does not contain a final decision with respect to a hearing request. Appellant may seek a decision
with respect to an October 24, 2011 hearing request on return of the case record.
31

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).

32

See B.K., Docket No. 10-768 (issued November 19, 2010) (undated reconsideration request received after the
one year time period was untimely); H.B., Docket No. 09-874 (issued December 1, 2009) (undated reconsideration
request received after one year time period and evidence submitted as to mailing did not establish timeliness).

7

CONCLUSION
The Board finds that appellant did not establish more than a 22 percent permanent
impairment to his right leg. The Board further finds that OWCP properly determined that a
$3,023.61 overpayment of compensation could be recovered by deducting the full amount from
his lump-sum schedule award. The Board further finds that OWCP properly found that
appellant’s application for reconsideration was untimely and failed to show clear evidence of
error.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 14 and May 23, 2012 are affirmed.
Issued: April 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

